1
2
3                                                                      JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                     Case No. 2:18-cv-09737-KES
11   TERRON M.,
12                Plaintiff,
                                                             JUDGMENT
13         v.
14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
16                Defendant.
           IT IS HEREBY ADJUDGED that, for the reasons set forth in the
17
     Memorandum Opinion and Order, the decision of the Commissioner of the Social
18
     Security Administration is reversed and this matter is remanded for further
19
     proceedings consistent with the Opinion.
20
21
     DATED: July 11, 2019
22
                                            ____________________________________
23                                          KAREN E. SCOTT
24                                          United States Magistrate Judge

25
26         1
              Mr. Saul was sworn in as Commissioner of Social Security in June 2019. See
27   https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/. Accordingly,
     he is substituted for Ms. Berryhill pursuant to Federal Rule of Civil Procedure 25(d).
28
